 POINT PLEASANT FOODLANDOhio Valley Supermarkets, Inc., d/b/a Point Pleas-ant Foodland and Food Store Employees Union,Local 347 United Food and Comercial Workers,AFL-CIO, Petitioner. Case 9-RC-1424523 March 1984DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 6 May 1983 the Regional Director forRegion 9 issued his Decision and Direction ofElection in the above-entitled proceeding, in whichhe found appropriate for collective bargaining thePetitioner's requested unit of all full-time and regu-lar part-time employees employed by the Employerat its Point Pleasant, West Virginia store. Thereaf-ter, in accordance with Section 102.67 of the Na-tional Labor Relations Board Rules and Regula-tions, the Employer filed a timely request forreview on the grounds that the Regional Directormade factual errors and departed from precedent infinding the single-store unit appropriate.The Board, by telegraphic order dated 3 June1983, granted the request for review and stayed thescheduled election. Thereafter, the Employer fileda brief in support of its contention that the only ap-propriate unit must include all three stores in itsgrocery chain.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case as well as the Employer's brief on reviewand makes the following findings:The Employer, an Ohio corporation, owns andoperates three retail grocery stores. The OhioValley Foodland, located at 520 Jackson Avenue,Gallipolis, Ohio, is 4.9 miles (10 minutes) from Gal-lipolis Foodland, which is located at 252 ThirdAvenue in Gallipolis, and 8.9 miles (15 minutes)from the Point Pleasant Foodland located in PointPleasant, West Virginia. Approximately 36 employ-ees work at the Ohio Valley Foodland, 32 at theGallipolis Foodland, and 33 at the Point PleasantFoodland. There is no bargaining history for anyof the Employer's employees. On 21 March 1983the Petitioner filed a petition seeking to represent aunit of employees at the Point Pleasant store. TheRegional Director found the evidence insufficientto overcome the presumption favoring the single-store unit, and directed an election in the peti-tioned-for unit. We find, contrary to the RegionalDirector, that in this case, the single-store pre-sumption has been rebutted and only a unit com-269 NLRB No. 69prised of employees at all three grocery stores isappropriate.Robert Eastman, the Employer's president andgeneral manager, oversees the operations of thethree stores from his office in the Ohio Valleystore. Although each store has a separate storemanager, Eastman spends 50 percent of his time atOhio Valley, and divides the remaining 50 percentequally between the Gallipolis Foodland and PointPleasant stores. He visits each of the stores at leastonce a day and holds a weekly meeting with man-agers from all three stores. In addition, Eastman isin frequent phone contact with the stores, and thePoint Pleasant store manager testified that Eastmancalls at 3-hour intervals for sales readings.The operations of the three stores are highly in-tegrated and administratively centralized. All ad-vertising, seasonal and major purchasing, and pric-ing are done by Eastman. Store managers do onlybasic ordering within the quarterly inventory allot-ment and dollar limits set by Eastman. Eastman isthe only one with authority to pledge the Employ-er's credit. All records are kept at the Ohio Valleyoffice and all paychecks are delivered from thatoffice. Uniform labor relations policies and workrules are set by Eastman; thus, all job classifica-tions, wage scales, and benefits are the same foremployees at all three stores, and each receives anemployee handbook. Quarterly budgets preparedby the store managers as to departments, hours,and wages are all reviewed by Eastman.The store managers review employment applica-tions and interview prospective employees whoapply directly to their store. They make hiring rec-ommendations to Eastman who has final approval.On occasion Eastman has refused to hire a recom-mended applicant. Store managers may issue bothverbal and written warnings, but they cannot sus-pend or discharge an employee without approval,except in a case of dishonesty where they may sus-pend or call the police and then notify Eastman. Ifany employee has a complaint or a grievance, hemay go to his department head, to the store man-ager, use the "hotline" mailbox number, or go di-rectly to Eastman when he is in the store or con-tact him by phone. Employees also go directly toEastman with questions or regarding such mattersas insurance programs, eligibility for benefit pro-grams, or to express an interest in being assignedadditional work hours.Eastman sets basic guidelines for scheduling, in-cluding how many hours are to be worked on Sun-days and holidays, and how many hours should beworked in a particular area. Within these guide-lines, individual store managers schedule front-endemployees; and meat and produce managers may353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDschedule their own department's employees. Basicovertime is scheduled by the store managers, butEastman must approve any major overtime. Storemanagers, however, have authority to lay off part-time employees and to recall them.Department heads and store managers evaluateemployees and Eastman often sits in on the evalua-tions. In addition, he reviews and signs all evalua-tions. A store manager may recommend a promo-tion or initiate a merit increase, but Eastman mustgive final approval. Periodic wage increases are re-viewed by Eastman and are discussed with thestore manager before Eastman signs them; eitherEastman or the store manager notifies the employ-ee of the increase.The Ohio Valley store opened 1 March 1980,followed by Gallipolis Foodland 2 June 1982, andPoint Pleasant 7 August 1982. Documentary evi-dence submitted by the Employer reveals that sev-eral employees have been temporarily transferredeach time a new store has opened. However, it isunclear how long these "temporary transfers"lasted. In addition, Employer's Exhibit 14 showsthat, when its operations expanded with a secondand third store, at least 39-40 new employees weretrained at another store before being permanentlyassigned as full-time or part-time employees. Theevidence also shows that there have been approxi-mately four or five permanent transfers into thePoint Pleasant store between August 1982 andApril 1983. Although the store manager also testi-fied that there have been at least three transfers outof Point Pleasant into Gallipolis Foodland, Em-ployer's Exhibit 14 terms these as "additionalwork" while still showing the employees to bepart-time clerks at Point Pleasant. Similarly, whenGallipolis Foodland opened, there were approxi-mately three permanent transfers to Gallipolis fromOhio Valley; and Employer's Exhibit 14 shows thatthere have been three transfers from Gallipolisback to Ohio Valley. However, some of the perma-nent transfers involved promotions from part-timeto full-time status and from department clerks todepartment heads.The Regional Director, in finding that the evi-dence was insufficient to overcome the presump-tion favoring the single-store unit, concluded thatthe store managers are primarily responsible forday-to-day operations, although their authority is"somewhat circumscribed." We disagree with theRegional Director, and find that the involvementand control demonstrated by Eastman restricts theauthority of these store managers considerablymore than the Regional Director's decision wouldindicate. As the Board noted in Petrie Stores Corp.,266 NLRB 75 (1983), the lack of the individualstore managers' autonomy may compel a findingthat the single-store unit sought by the Petitioner isinappropriate, particularly where there is a highdegree of centralization of administration and con-trol. Moroever, if the interests of the employees ofa single store may be shown to have been effective-ly merged into a more comprehensive unit so thatstore has lost its individual identity, the presump-tive appropriateness of a single-store unit is rebut-ted. Frisch's Big Boy, 147 NLRB 551 (1964); HaagDrug Co., 169 NLRB 877 (1968).In the instant case, Eastman has final authorityon all personnel decisions, including hiring, disci-plining, promotions, and terminations. All labor re-lations policies are determined by him and applieduniformly. Scheduling, overtime, and basic order-ing must be done within the guidelines he has setout for the three stores. Eastman himself does alladvertising, major purchasing, and pricing on acentralized basis, thus leaving the store managervery little authority in those areas. Further, theclose proximity of the stores, combined with East-man's presence in the Ohio Valley store at least 50percent of the time, and his daily visits and regularphone contacts with the Gallipolis Foodland andPoint Pleasant stores make him readily accessibleto the employees. Indeed, employees have come di-rectly to Eastman with questions regarding benefitsand work assignments, as well as complaints orgrievances. Lastly, although interchange has almostexclusively involved the opening of new stores andpromotions, and thus is not entitled to muchweight in determining the scope of the unit,' it isalso clear that there have been some transfers, bothpermanent and temporary, which did not involvethe opening of any new stores.We conclude, therefore, that the authority of theindividual store managers at the Employer's threestores is greatly circumscribed and that, while theyparticipate in personnel and labor relations matters,the substantial authority regularly exercised byEastman renders the requested single-store unit in-appropriate.2Instead, due to centralized adminis-tration, geographic proximity, and lack of auton-omy of the local store managers, an employerwideunit is the only appropriate unit. As such unit isconsiderably larger than the unit sought by the Pe-titioner, involves three locations, and the Petitionerhas not indicated that it would go to an election inany unit other than the Point Pleasant location, weshall dismiss the petition.ORDERIt is ordered that the petition be dismissed.Renzetrti's Market, 238 NLRB 174, 175 fn. 8 (1978).a Big YFoods, 238 NLRB 860 (1978).354